

	

		II

		Calendar No. 91

		109th CONGRESS

		1st Session

		S. 874

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Durbin (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read the first time

		

		

			April 22, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To establish a national health program administered by

		  the Office of Personnel Management to offer health benefits plans to

		  individuals who are not Federal employees, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Small Employers Health Benefits

			 Program Act of 2005.

		2.Definitions

			(a)In

			 generalIn this Act, the terms member of family,

			 health benefits plan, carrier, employee

			 organizations, and dependent have the meanings given such

			 terms in section 8901 of title 5, United States Code.

			(b)Other

			 termsIn this Act:

				(1)EmployeeThe

			 term employee has the meaning given such term under section 3(6)

			 of the Employee Retirement Income Security Act

			 of 1974 (29 U.S.C. 1002(6)). Such term shall not include an employee

			 of the Federal Government.

				(2)EmployerThe

			 term employer has the meaning given such term under section 3(5)

			 of the Employee Retirement Income Security Act

			 of 1974 (29 U.S.C. 1002(5)), except that such term shall include

			 only employers who employed an average of at least 1 but not more than 100

			 employees on business days during the year preceding the date of application.

			 Such term shall not include the Federal Government.

				(3)Health

			 status-related factorThe term health status-related

			 factor has the meaning given such term in section 2791(d)(9) of the

			 Public Health Service Act (42 U.S.C.

			 300gg–91(d)(9)).

				(4)OfficeThe

			 term Office means the Office of Personnel Management.

				(5)Participating

			 employerThe term participating employer means an

			 employer that—

					(A)elects to provide

			 health insurance coverage under this Act to its employees; and

					(B)is not offering

			 other comprehensive health insurance coverage to such employees.

					(c)Application of

			 certain rules in determination of employer sizeFor purposes of

			 subsection (b)(2):

				(1)Application of

			 aggregation rule for employersAll persons treated as a single

			 employer under subsection (b), (c), (m), or (o) of section 414 of the Internal

			 Revenue Code of 1986 shall be treated as 1 employer.

				(2)Employers not

			 in existence in preceding yearIn the case of an employer which

			 was not in existence for the full year prior to the date on which the employer

			 applies to participate, the determination of whether such employer meets the

			 requirements of subsection (b)(2) shall be based on the average number of

			 employees that it is reasonably expected such employer will employ on business

			 days in the employer’s first full year.

				(3)PredecessorsAny

			 reference in this subsection to an employer shall include a reference to any

			 predecessor of such employer.

				(d)Waiver and

			 continuation of participation

				(1)WaiverThe

			 Office may waive the limitations relating to the size of an employer which may

			 participate in the health insurance program established under this Act on a

			 case by case basis if the Office determines that such employer makes a

			 compelling case for such a waiver. In making determinations under this

			 paragraph, the Office may consider the effects of the employment of temporary

			 and seasonal workers and other factors.

				(2)Continuation of

			 participationAn employer participating in the program under this

			 Act that experiences an increase in the number of employees so that such

			 employer has in excess of 100 employees, may not be excluded from participation

			 solely as a result of such increase in employees.

				3.Health insurance

			 coverage for non-federal employees

			(a)AdministrationThe

			 Office shall administer a health insurance program for non-Federal employees

			 and employers in accordance with this Act.

			(b)RegulationsExcept

			 as provided under this Act, the Office shall prescribe regulations to apply the

			 provisions of chapter 89 of title 5, United States Code, to the greatest extent

			 practicable to participating carriers, employers, and employees covered under

			 this Act.

			(c)LimitationsIn

			 no event shall the enactment of this Act result in—

				(1)any increase in

			 the level of individual or Federal Government contributions required under

			 chapter 89 of title 5, United States Code, including copayments or

			 deductibles;

				(2)any decrease in

			 the types of benefits offered under such chapter 89; or

				(3)any other change

			 that would adversely affect the coverage afforded under such chapter 89 to

			 employees and annuitants and members of family under that chapter.

				(d)EnrollmentThe

			 Office shall develop methods to facilitate enrollment under this Act, including

			 the use of the Internet.

			(e)Contracts for

			 administrationThe Office may enter into contracts for the

			 performance of appropriate administrative functions under this Act.

			(f)Separate risk

			 poolIn the administration of this Act, the Office shall ensure

			 that covered employees under this Act are in a risk pool that is separate from

			 the risk pool maintained for covered individuals under chapter 89 of title 5,

			 United States Code.

			(g)Rule of

			 constructionNothing in this Act shall be construed to require a

			 carrier that is participating in the program under chapter 89 of title 5,

			 United States Code, to provide health benefits plan coverage under this

			 Act.

			4.Contract

			 requirement

			(a)In

			 generalThe Office may enter into contracts with qualified

			 carriers offering health benefits plans of the type described in section 8903

			 or 8903a of title 5, United States Code, without regard to section 5 of title

			 41, United States Code, or other statutes requiring competitive bidding, to

			 provide health insurance coverage to employees of participating employers under

			 this Act. Each contract shall be for a uniform term of at least 1 year, but may

			 be made automatically renewable from term to term in the absence of notice of

			 termination by either party. In entering into such contracts, the Office shall

			 ensure that health benefits coverage is provided for individuals only, married

			 individuals without children, and families.

			(b)EligibilityA

			 carrier shall be eligible to enter into a contract under subsection (a) if such

			 carrier—

				(1)is licensed to

			 offer health benefits plan coverage in each State in which the plan is offered;

			 and

				(2)meets such other

			 requirements as determined appropriate by the Office.

				(c)Statement of

			 benefits

				(1)In

			 generalEach contract under this Act shall contain a detailed

			 statement of benefits offered and shall include information concerning such

			 maximums, limitations, exclusions, and other definitions of benefits as the

			 Office considers necessary or desirable.

				(2)Nationwide

			 planThe Office shall develop a benefit package that shall be

			 offered in the case of a contract for a health benefit plan that is to be

			 offered on a nationwide basis.

				(d)StandardsThe

			 minimum standards prescribed for health benefits plans under section 8902(e) of

			 title 5, United States Code, and for carriers offering plans, shall apply to

			 plans and carriers under this Act. Approval of a plan may be withdrawn by the

			 Office only after notice and opportunity for hearing to the carrier concerned

			 without regard to subchapter II of chapter 5 and chapter 7 of title 5, United

			 States Code.

			(e)Conversion

				(1)In

			 generalA contract may not be made or a plan approved under this

			 section if the carrier under such contract or plan does not offer to each

			 enrollee whose enrollment in the plan is ended, except by a cancellation of

			 enrollment, a temporary extension of coverage during which the individual may

			 exercise the option to convert, without evidence of good health, to a nongroup

			 contract providing health benefits. An enrollee who exercises this option shall

			 pay the full periodic charges of the nongroup contract.

				(2)NoncancellableThe

			 benefits and coverage made available under paragraph (1) may not be canceled by

			 the carrier except for fraud, over-insurance, or nonpayment of periodic

			 charges.

				(f)RatesRates

			 charged under health benefits plans under this Act shall reasonably and

			 equitably reflect the cost of the benefits provided. Such rates shall be

			 determined on a basis which, in the judgment of the Office, is consistent with

			 the lowest schedule of basic rates generally charged for new group health

			 benefits plans issued to large employers. The rates determined for the first

			 contract term shall be continued for later contract terms, except that they may

			 be readjusted for any later term, based on past experience and benefit

			 adjustments under the later contract. Any readjustment in rates shall be made

			 in advance of the contract term in which they will apply and on a basis which,

			 in the judgment of the Office, is consistent with the general practice of

			 carriers which issue group health benefits plans to large employers. Rates

			 charged for coverage under this Act shall not vary based on health-status

			 related factors.

			(g)Requirement of

			 payment for or provision of health serviceEach contract entered

			 into under this Act shall require the carrier to agree to pay for or provide a

			 health service or supply in an individual case if the Office finds that the

			 employee, annuitant, family member, former spouse, or person having continued

			 coverage under section 8905a of title 5, United States Code, is entitled

			 thereto under the terms of the contract.

			5.EligibilityAn individual shall be eligible to enroll in

			 a plan under this Act if such individual—

			(1)is an employee of

			 an employer described in section 2(b)(2), or is a self employed individual as

			 defined in section 401(c)(1)(B) of the Internal Revenue Code of 1986;

			 and

			(2)is not otherwise

			 enrolled or eligible for enrollment in a plan under chapter 89 of title 5,

			 United States Code.

			6.Alternative

			 conditions to Federal employee plans

			(a)Treatment of

			 employeeFor purposes of enrollment in a health benefits plan

			 under this Act, an individual who had coverage under a health insurance plan

			 and is not a qualified beneficiary as defined under section 4980B(g)(1) of the

			 Internal Revenue Code of 1986 shall be treated in a similar manner as an

			 individual who begins employment as an employee under chapter 89 of title 5,

			 United States Code.

			(b)Preexisting

			 condition exclusions

				(1)In

			 generalEach contract under this Act may include a preexisting

			 condition exclusion as defined under section 9801(b)(1) of the Internal Revenue

			 Code of 1986.

				(2)Exclusion

			 period

					(A)In

			 generalA preexisting condition exclusion under this subsection

			 shall provide for coverage of a preexisting condition to begin not later than 6

			 months after the date on which the coverage of the individual under a health

			 benefits plan commences, reduced by 1 month for each month that the individual

			 was covered under a health insurance plan immediately preceding the date the

			 individual submitted an application for coverage under this Act.

					(B)Lapse in

			 coverageFor purposes of this paragraph, a lapse in coverage of

			 not more than 63 days immediately preceding the date of the submission of an

			 application for coverage under this Act shall not be considered a lapse in

			 continuous coverage.

					(c)Rates and

			 premiums

				(1)In

			 generalRates charged and premiums paid for a health benefits

			 plan under this Act—

					(A)shall be

			 determined in accordance with this subsection;

					(B)may be annually

			 adjusted and differ from such rates charged and premiums paid for the same

			 health benefits plan offered under chapter 89 of title 5, United States

			 Code;

					(C)shall be

			 negotiated in the same manner as rates and premiums are negotiated under such

			 chapter 89; and

					(D)shall be adjusted

			 to cover the administrative costs of the Office under this Act.

					(2)DeterminationsIn

			 determining rates and premiums under this Act, the following provisions shall

			 apply:

					(A)In

			 generalA carrier that enters into a contract under this Act

			 shall determine that amount of premiums to assess for coverage under a health

			 benefits plan based on an community rate that may be annually adjusted—

						(i)for

			 the geographic area involved if the adjustment is based on geographical

			 divisions that are not smaller than a metropolitan statistical area;

						(ii)based on whether

			 such coverage is for an individual, a married individual with no children, or a

			 family; and

						(iii)based on the

			 age of covered individuals (subject to subparagraph (B)).

						(B)Age

			 adjustments

						(i)In

			 generalWith respect to subparagraph (A)(iii), in making

			 adjustments based on age, a carrier may not use age brackets in increments that

			 are smaller than 5 years, which begin not earlier than age 30 and end not later

			 than age 65.

						(ii)Age 65 and

			 olderWith respect to subparagraph (A)(iii), a carrier may

			 develop separate rates for covered individuals who are 65 years of age or older

			 for whom medicare is the primary payor for health benefits coverage which is

			 not covered under medicare.

						(iii)LimitationIn

			 making an adjustment to premium rates under subparagraph (A)(iii), a carrier

			 shall ensure that such adjustment does not result in an average premium rate

			 applicable to enrollees under the plan involved that is more than 200 percent

			 of the lowest rate for all age groups.

						(d)Termination and

			 reenrollmentIf an individual who is enrolled in a health

			 benefits plan under this Act terminates the enrollment, the individual shall

			 not be eligible for reenrollment until the first open enrollment period

			 following the expiration of 6 months after the date of such termination.

			(e)Preemption

				(1)Health

			 insurance or plans

					(A)In

			 generalExcept as provided in subparagraph (B), the terms of any

			 contract entered into under this Act that relate to the nature, provision, or

			 extent of coverage or benefits shall supersede and preempt any State or local

			 law, or any regulation issued thereunder, which relates to the nature,

			 provision, or extent of coverage or benefits.

					(B)Local

			 plansWith respect to a contract entered into under this Act

			 under which a carrier will offer health benefits plan coverage in a limited

			 geographic area, subparagraph (A) shall not apply to the extent that a mandated

			 benefit law is in effect in the State in which the plan is offered. Such

			 mandated benefit law shall continue to apply to such health benefits

			 plan.

					(C)Rating

			 rulesThe rating requirements under subsection (c)(2) shall

			 supercede State rating rules for qualified plans under this Act.

					(2)LimitationNothing

			 in this subsection shall be construed to preempt—

					(A)any State or

			 local law or regulation except those laws and regulations described in

			 subparagraphs (A) and (C) of paragraph (1); and

					(B)State network

			 adequacy laws.

					(f)Rule of

			 constructionNothing in this Act shall be construed to limit the

			 application of the service-charge system used by the Office for determining

			 profits for participating carriers under chapter 89 of title 5, United States

			 Code.

			7.Encouraging

			 participation by carriers through adjustments for risk

			(a)Application of

			 risk corridors

				(1)In

			 generalThis section shall only apply to carriers with respect to

			 health benefits plans offered under this Act during any of calendar years 2006

			 through 2010.

				(2)Notification of

			 costs under the planIn the case of a carrier that offers a

			 health benefits plan under this Act in any of calendar years 2006 through 2010,

			 the carrier shall notify the Office, before such date in the succeeding year as

			 the Office specifies, of the total amount of costs incurred in providing

			 benefits under the health benefits plan for the year involved and the portion

			 of such costs that is attributable to administrative expenses.

				(3)Allowable costs

			 definedFor purposes of this section, the term allowable

			 costs means, with respect to a health benefits plan offered by a carrier

			 under this Act, for a year, the total amount of costs described in paragraph

			 (2) for the plan and year, reduced by the portion of such costs attributable to

			 administrative expenses incurred in providing the benefits described in such

			 paragraph.

				(b)Adjustment of

			 payment

				(1)No adjustment

			 if allowable costs within 3 percent of target amountIf the

			 allowable costs for the carrier with respect to the health benefits plan

			 involved for a calendar year are at least 97 percent, but do not exceed 103

			 percent, of the target amount for the plan and year involved, there shall be no

			 payment adjustment under this section for the plan and year.

				(2)Increase in

			 payment if allowable costs above 103 percent of target amount

					(A)Costs between

			 103 and 108 percent of target amountIf the allowable costs for

			 the carrier with respect to the health benefits plan involved for the year are

			 greater than 103 percent, but not greater than 108 percent, of the target

			 amount for the plan and year, the Office shall reimburse the carrier for such

			 excess costs through payment to the carrier of an amount equal to 75 percent of

			 the difference between such allowable costs and 103 percent of such target

			 amount.

					(B)Costs above 108

			 percent of target amountIf the allowable costs for the carrier

			 with respect to the health benefits plan involved for the year are greater than

			 108 percent of the target amount for the plan and year, the Office shall

			 reimburse the carrier for such excess costs through payment to the carrier in

			 an amount equal to the sum of—

						(i)3.75 percent of

			 such target amount; and

						(ii)90

			 percent of the difference between such allowable costs and 108 percent of such

			 target amount.

						(3)Reduction in

			 payment if allowable costs below 97 percent of target amount

					(A)Costs between

			 92 and 97 percent of target amountIf the allowable costs for the

			 carrier with respect to the health benefits plan involved for the year are less

			 than 97 percent, but greater than or equal to 92 percent, of the target amount

			 for the plan and year, the carrier shall be required to pay into the

			 contingency reserve fund maintained under section 8909(b)(2) of title 5, United

			 States Code, an amount equal to 75 percent of the difference between 97 percent

			 of the target amount and such allowable costs.

					(B)Costs below 92

			 percent of target amountIf the allowable costs for the carrier

			 with respect to the health benefits plan involved for the year are less than 92

			 percent of the target amount for the plan and year, the carrier shall be

			 required to pay into the stabilization fund under section 8909(b)(2) of title

			 5, United States Code, an amount equal to the sum of—

						(i)3.75 percent of

			 such target amount; and

						(ii)90

			 percent of the difference between 92 percent of such target amount and such

			 allowable costs.

						(4)Target amount

			 described

					(A)In

			 generalFor purposes of this subsection, the term target

			 amount means, with respect to a health benefits plan offered by a

			 carrier under this Act in any of calendar years 2006 through 2010, an amount

			 equal to—

						(i)the

			 total of the monthly premiums estimated by the carrier and approved by the

			 Office to be paid for enrollees in the plan under this Act for the calendar

			 year involved; reduced by

						(ii)the amount of

			 administrative expenses that the carrier estimates, and the Office approves,

			 will be incurred by the carrier with respect to the plan for such calendar

			 year.

						(B)Submission of

			 target amountNot later than December 31, 2005, and each December

			 31 thereafter through calendar year 2009, a carrier shall submit to the Office

			 a description of the target amount for such carrier with respect to health

			 benefits plans provided by the carrier under this Act.

					(c)Disclosure of

			 information

				(1)In

			 generalEach contract under this Act shall provide—

					(A)that a carrier

			 offering a health benefits plan under this Act shall provide the Office with

			 such information as the Office determines is necessary to carry out this

			 subsection including the notification of costs under subsection (a)(2) and the

			 target amount under subsection (b)(4)(B); and

					(B)that the Office

			 has the right to inspect and audit any books and records of the organization

			 that pertain to the information regarding costs provided to the Office under

			 such subsections.

					(2)Restriction on

			 use of informationInformation disclosed or obtained pursuant to

			 the provisions of this subsection may be used by officers, employees, and

			 contractors of the Office only for the purposes of, and to the extent necessary

			 in, carrying out this section.

				8.Encouraging

			 participation by carriers through reinsurance

			(a)EstablishmentThe

			 Office shall establish a reinsurance fund to provide payments to carriers that

			 experience one or more catastrophic claims during a year for health benefits

			 provided to individuals enrolled in a health benefits plan under this

			 Act.

			(b)Eligibility for

			 paymentsTo be eligible for a payment from the reinsurance fund

			 for a plan year, a carrier under this Act shall submit to the Office an

			 application that contains—

				(1)a certification

			 by the carrier that the carrier paid for at least one episode of care during

			 the year for covered health benefits for an individual in an amount that is in

			 excess of $50,000; and

				(2)such other

			 information determined appropriate by the Office.

				(c)Payment

				(1)In

			 generalThe amount of a payment from the reinsurance fund to a

			 carrier under this section for a catastrophic episode of care shall be

			 determined by the Office but shall not exceed an amount equal to 80 percent of

			 the applicable catastrophic claim amount.

				(2)Applicable

			 catastrophic claim amountFor purposes of paragraph (1), the

			 applicable catastrophic episode of care amount shall be equal to the difference

			 between—

					(A)the amount of the

			 catastrophic claim; and

					(B)$50,000.

					(3)LimitationIn

			 determining the amount of a payment under paragraph (1), if the amount of the

			 catastrophic claim exceeds the amount that would be paid for the healthcare

			 items or services involved under title XVIII of the

			 Social Security Act (42 U.S.C. 1395 et

			 seq.), the Office shall use the amount that would be paid under such title

			 XVIII for purposes of paragraph (2)(A).

				(d)DefinitionIn

			 this section, the term catastrophic claim means a claim submitted

			 to a carrier, by or on behalf of an enrollee in a health benefits plan under

			 this Act, that is in excess of $50,000.

			9.Contingency

			 reserve fundBeginning on

			 October 1, 2010, the Office may use amounts appropriated under section 14(a)

			 that remain unobligated to establish a contingency reserve fund to provide

			 assistance to carriers offering health benefits plans under this Act that

			 experience unanticipated financial hardships (as determined by the

			 Office).

		10.Employer

			 participation

			(a)RegulationsThe

			 Office shall prescribe regulations providing for employer participation under

			 this Act, including the offering of health benefits plans under this Act to

			 employees.

			(b)Enrollment and

			 offering of other coverage

				(1)EnrollmentA

			 participating employer shall ensure that each eligible employee has an

			 opportunity to enroll in a plan under this Act.

				(2)Prohibition on

			 offering other comprehensive health benefit coverageA

			 participating employer may not offer a health insurance plan providing

			 comprehensive health benefit coverage to employees other than a health benefits

			 plan that—

					(A)meets the

			 requirements described in section 4(a); and

					(B)is offered only

			 through the enrollment process established by the Office under section

			 3.

					(3)Offer of

			 supplemental coverage options

					(A)In

			 generalA participating employer may offer supplementary coverage

			 options to employees.

					(B)DefinitionIn

			 subparagraph (A), the term supplementary coverage means benefits

			 described as excepted benefits under section 2791(c) of the

			 Public Health Service Act (42 U.S.C.

			 300gg–91(c)).

					(c)Rule of

			 constructionExcept as provided in section 15, nothing in this

			 Act shall be construed to require that an employer make premium contributions

			 on behalf of employees.

			11.Administration

			 through regional administrative entities

			(a)In

			 generalIn order to provide for the administration of the

			 benefits under this Act with maximum efficiency and convenience for

			 participating employers and health care providers and other individuals and

			 entities providing services to such employers, the Office is authorized to

			 enter into contracts with eligible entities to perform, on a regional basis,

			 one or more of the following:

				(1)Collect and

			 maintain all information relating to individuals, families, and employers

			 participating in the program under this Act in the region served.

				(2)Receive,

			 disburse, and account for payments of premiums to participating employers by

			 individuals in the region served, and for payments by participating employers

			 to carriers.

				(3)Serve as a

			 channel of communication between carriers, participating employers, and

			 individuals relating to the administration of this Act.

				(4)Otherwise carry

			 out such activities for the administration of this Act, in such manner, as may

			 be provided for in the contract entered into under this section.

				(5)The processing of

			 grievances and appeals.

				(b)ApplicationTo

			 be eligible to receive a contract under subsection (a), an entity shall prepare

			 and submit to the Office an application at such time, in such manner, and

			 containing such information as the Office may require.

			(c)Process

				(1)Competitive

			 biddingAll contracts under this section shall be awarded through

			 a competitive bidding process on a bi-annual basis.

				(2)RequirementNo

			 contract shall be entered into with any entity under this section unless the

			 Office finds that such entity will perform its obligations under the contract

			 efficiently and effectively and will meet such requirements as to financial

			 responsibility, legal authority, and other matters as the Office finds

			 pertinent.

				(3)Publication of

			 standards and criteriaThe Office shall publish in the Federal

			 Register standards and criteria for the efficient and effective performance of

			 contract obligations under this section, and opportunity shall be provided for

			 public comment prior to implementation. In establishing such standards and

			 criteria, the Office shall provide for a system to measure an entity’s

			 performance of responsibilities.

				(4)TermEach

			 contract under this section shall be for a term of at least 1 year, and may be

			 made automatically renewable from term to term in the absence of notice by

			 either party of intention to terminate at the end of the current term, except

			 that the Office may terminate any such contract at any time (after such

			 reasonable notice and opportunity for hearing to the entity involved as the

			 Office may provide in regulations) if the Office finds that the entity has

			 failed substantially to carry out the contract or is carrying out the contract

			 in a manner inconsistent with the efficient and effective administration of the

			 program established by this Act.

				(d)Terms of

			 contractA contract entered into under this section shall

			 include—

				(1)a description of

			 the duties of the contracting entity;

				(2)an assurance that

			 the entity will furnish to the Office such timely information and reports as

			 the Office determines appropriate;

				(3)an assurance that

			 the entity will maintain such records and afford such access thereto as the

			 Office finds necessary to assure the correctness and verification of the

			 information and reports under paragraph (2) and otherwise to carry out the

			 purposes of this Act;

				(4)an assurance that

			 the entity shall comply with such confidentiality and privacy protection

			 guidelines and procedures as the Office may require; and

				(5)such other terms

			 and conditions not inconsistent with this section as the Office may find

			 necessary or appropriate.

				12.Coordination

			 with social security benefitsBenefits under this Act shall, with respect

			 to an individual who is entitled to benefits under part A of title XVIII of the

			 Social Security Act, be offered (for

			 use in coordination with those medicare benefits) to the same extent and in the

			 same manner as if coverage were under chapter 89 of title 5, United States

			 Code.

		13.Public

			 education campaign

			(a)In

			 generalIn carrying out this Act, the Office shall develop and

			 implement an educational campaign to provide information to employers and the

			 general public concerning the health insurance program developed under this

			 Act.

			(b)Annual progress

			 reportsNot later than 1 year and 2 years after the

			 implementation of the campaign under subsection (a), the Office shall submit to

			 the appropriate committees of Congress a report that describes the activities

			 of the Office under subsection (a), including a determination by the office of

			 the percentage of employers with knowledge of the health benefits programs

			 provided for under this Act.

			(c)Public

			 education campaignThere is authorized to be appropriated to

			 carry out this section, such sums as may be necessary for each of fiscal years

			 2006 and 2007.

			14.Appropriations

			(a)Mandatory

			 appropriationsThere are authorized to be appropriated, and there

			 are appropriated, to carry out sections 7 and 8—

				(1)$4,000,000,000

			 for fiscal year 2006;

				(2)$4,000,000,000

			 for fiscal year 2007;

				(3)$4,000,000,000

			 for fiscal year 2008;

				(4)$3,000,000,000

			 for fiscal year 2009; and

				(5)$3,000,000,000

			 for fiscal year 2010.

				(b)Other

			 appropriationsThere are authorized to be appropriated to the

			 Office, such sums as may be necessary in each fiscal year for the development

			 and administration of the program under this Act.

			15.Refundable

			 credit for small business employee health insurance expenses

			(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and inserting after section 35 the

			 following new section:

				

					36.Small business

				employee health insurance expenses

						(a)Determination

				of amountIn the case of a qualified small employer, there shall

				be allowed as a credit against the tax imposed by this subtitle for the taxable

				year an amount equal to the sum of—

							(1)the expense

				amount described in subsection (b), and

							(2)the expense

				amount described in subsection (c), paid by the taxpayer during the taxable

				year.

							(b)Subsection

				(b) expense amountFor purposes

				of this section—

							(1)In

				generalThe expense amount described in this subsection is the

				applicable percentage of the amount of qualified employee health insurance

				expenses of each qualified employee.

							(2)Applicable

				percentageFor purposes of paragraph (1)—

								(A)In

				generalThe applicable percentage is equal to—

									(i)25 percent in the

				case of self-only coverage,

									(ii)35 percent in

				the case of family coverage (as defined in section 220(c)(5)), and

									(iii)30 percent in

				the case of coverage for married adults with no children.

									(B)Bonus for

				payment of greater percentage of premiumsThe applicable

				percentage otherwise specified in subparagraph (A) shall be increased by 5

				percentage points for each additional 10 percent of the qualified employee

				health insurance expenses of each qualified employee exceeding 60 percent which

				are paid by the qualified small employer.

								(c)Subsection

				(c) expense amountFor purposes

				of this section—

							(1)In

				generalThe expense amount described in this subsection is, with

				respect to the first credit year of a qualified small employer which is an

				eligible employer, 10 percent of the qualified employee health insurance

				expenses of each qualified employee.

							(2)First credit

				yearFor purposes of paragraph (1), the term first credit

				year means the taxable year which includes the date that the health

				insurance coverage to which the qualified employee health insurance expenses

				relate becomes effective.

							(3)Eligible

				employerFor purposes of paragraph (1), the term eligible

				employer shall not include a qualified small employer if, during the

				3-taxable year period immediately preceding the first credit year, the employer

				or any member of any controlled group including the employer (or any

				predecessor of either) established or maintained health insurance coverage for

				substantially the same employees as are the qualified employees to which the

				qualified employee health insurance expenses relate.

							(d)Limitation

				based on wages

							(1)In

				generalThe percentage which would (but for this subsection) be

				taken into account as the percentage for purposes of subsection (b)(2) or

				(c)(1) for the taxable year shall be reduced (but not below zero) by the

				percentage determined under paragraph (2).

							(2)Amount of

				reduction

								(A)In

				generalThe percentage determined under this paragraph is the

				percentage which bears the same ratio to the percentage which would be so taken

				into account as—

									(i)the excess

				of—

										(I)the qualified

				employee’s wages at an annual rate during such taxable year, over

										(II)$25,000, bears

				to

										(ii)$5,000.

									(B)Annual

				adjustmentFor each taxable year after 2006, the dollar amounts

				specified for the preceding taxable year (after the application of this

				subparagraph) shall be increased by the same percentage as the average

				percentage increase in premiums under the Federal Employees Health Benefits

				Program under chapter 89 of title 5, United States Code for the calendar year

				in which such taxable year begins over the preceding calendar year.

								(e)DefinitionsFor

				purposes of this section—

							(1)Qualified small

				employerThe term qualified small employer means any

				employer (as defined in section 2(b)(2) of the Small Employers Health Benefits

				Program Act of 2005) which—

								(A)is a

				participating employer (as defined in section 2(b)(5) of such Act), and

								(B)pays or incurs at

				least 60 percent of the qualified employee health insurance expenses of each

				qualified employee.

								(2)Qualified

				employee health insurance expenses

								(A)In

				generalThe term qualified employee health insurance

				expenses means any amount paid by an employer for health insurance

				coverage under such Act to the extent such amount is attributable to coverage

				provided to any employee while such employee is a qualified employee.

								(B)Exception for

				amounts paid under salary reduction arrangementsNo amount paid

				or incurred for health insurance coverage pursuant to a salary reduction

				arrangement shall be taken into account under subparagraph (A).

								(3)Qualified

				employee

								(A)In

				generalThe term qualified employee means, with

				respect to any period, an employee (as defined in section 2(b)(1) of such Act)

				of an employer if the total amount of wages paid or incurred by such employer

				to such employee at an annual rate during the taxable year exceeds

				$5,000.

								(B)WagesThe

				term wages has the meaning given such term by section 3121(a)

				(determined without regard to any dollar limitation contained in such

				section).

								(f)Certain rules

				made applicableFor purposes of this section, rules similar to

				the rules of section 52 shall apply.

						(g)Credits for

				nonprofit organizationsAny credit which would be allowable under

				subsection (a) with respect to a qualified small business if such qualified

				small business were not exempt from tax under this chapter shall be treated as

				a credit allowable under this subpart to such qualified small

				business.

						.

			(b)Conforming

			 amendments

				(1)Paragraph (2) of

			 section 1324(b) of title 31, United States Code, is amended by inserting before

			 the period , or from section 36 of such Code.

				(2)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by striking the last item and inserting the

			 following new items:

					

						

							Sec. 36. Small business employee health

				insurance expenses

							Sec. 37. Overpayments of

				tax

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to amounts

			 paid or incurred in taxable years beginning after December 31, 2005.

			16.Effective

			 dateExcept as provided in

			 section 10(e), this Act shall take effect on the date of enactment of this Act

			 and shall apply to contracts that take effect with respect to calendar year

			 2006 and each calendar year thereafter.

		

	

		April 22, 2005

		Read the second time and placed on the

		  calendar

	

